RECOMMENDED FOR FULL-TEXT PUBLICATION
                                Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                       File Name: 17a0269p.06

                    UNITED STATES COURT OF APPEALS
                                    FOR THE SIXTH CIRCUIT



 JOEL NATHAN DUFRESNE,                                    ┐
                                  Petitioner-Appellant,   │
                                                          │
                                                           >       No. 17-1340
        v.                                                │
                                                          │
                                                          │
 CARMEN DENISE PALMER, Warden,                            │
                            Respondent-Appellee.          │
                                                          ┘

                          Appeal from the United States District Court
                     for the Western District of Michigan at Grand Rapids.
                    No. 1:12-cv-01210—Paul Lewis Maloney, District Judge.

                             Decided and Filed: November 22, 2017

                    Before: ROGERS, SUTTON, and BUSH, Circuit Judges.
                                  _________________

                                             ORDER
                                       _________________

       PER CURIAM. Joel Nathan Dufresne, a Michigan prisoner proceeding pro se, appeals
the district court’s judgment denying his petition for a writ of habeas corpus, filed pursuant to
28 U.S.C. § 2254. Dufresne has filed a notice of appeal, which this court construes as an
application for a certificate of appealability. See Fed. R. App. P. 22(b)(2).

       In 2006, a jury convicted Dufresne of three counts of first-degree criminal sexual conduct
(“CSC”) and six counts of third-degree CSC. The convictions were based upon sexual acts that
Dufresne committed against his then-girlfriend, Angela Wiertalla, with whom he shared a son.
Wiertalla reported the acts to police after Dufresne left her and traveled to Florida with their son.
Dufresne admittedly belonged to an organization known as the “Creativity Movement,” which
was considered by law enforcement to be a white-supremacist group. At one time, the FBI
 No. 17-1340                           Dufresne v. Palmer                                    Page 2


investigated whether individuals associated with the Creativity Movement were involved in the
murder of the mother and husband of Judge Joan Lefkow, a federal district judge in Chicago.

       The trial court sentenced Dufresne to 50 to 75 years of imprisonment on the first-degree
CSC counts and 25 to 50 years of imprisonment on the third-degree CSC counts. Appellate
counsel filed a motion to remand for an evidentiary hearing on the effectiveness of trial counsel’s
assistance pursuant to People v. Ginther, 212 N.W.2d 922 (Mich. 1973). The Michigan Court of
Appeals remanded, and a Ginther hearing was held, after which the Emmet County Circuit Court
concluded that Dufresne failed to show that trial counsel performed ineffectively. The Michigan
Court of Appeals affirmed, and the Michigan Supreme Court denied leave to appeal. People v.
Dufresne, No. 273407, 2008 WL 5055959, at *1 (Mich. Ct. App. Oct. 14, 2008) (per curiam),
appeal denied, 764 N.W.2d 266 (Mich. 2009). In 2010, Dufresne filed a motion for relief from
judgment, which the Emmet County Circuit Court denied. The Michigan Court of Appeals and
Michigan Supreme Court denied leave to appeal. People v. Dufresne, No. 305490 (Mich. Ct.
App. Dec. 27, 2011), appeal denied, 821 N.W.2d 672 (Mich. 2012).

       Proceeding through counsel, Dufresne then filed a federal habeas petition raising five
grounds for relief: (1) trial counsel performed ineffectively; (2) the trial court erred by granting a
motion in limine to exclude evidence and the prosecutor intimidated crucial witnesses;
(3) appellate counsel failed to raise meritorious issues; (4) repeated references to his post-arrest,
post-Miranda silence violated Doyle v. Ohio, 426 U.S. 610 (1976); and (5) repeated references to
his ties to the Creativity Movement deprived him of a fair trial. The district court denied habeas
relief, concluding that Dufresne procedurally defaulted grounds one and two and was not entitled
to habeas relief on the merits of grounds three through five.

       A certificate of appealability may issue only if the petitioner makes “a substantial
showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). A petitioner may meet
this standard by showing that reasonable jurists could debate whether the petition should have
been determined in a different manner or that the issues presented were “adequate to deserve
encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (quoting
Barefoot v. Estelle, 463 U.S. 880, 893 n.4 (1983)). If the petition was denied on procedural
grounds, the petitioner must show, “at least, that jurists of reason would find it debatable whether
 No. 17-1340                          Dufresne v. Palmer                                    Page 3


the petition states a valid claim of the denial of a constitutional right and that jurists of reason
would find it debatable whether the district court was correct in its procedural ruling.” Id.

       Under the Antiterrorism and Effective Death Penalty Act (“AEDPA”), if a state court
previously adjudicated a petitioner’s claims on the merits, a district court may not grant habeas
relief unless the state court’s adjudication of the claim resulted in “a decision that was contrary
to, or involved an unreasonable application of, clearly established Federal law, as determined by
the Supreme Court of the United States,” or “a decision that was based on an unreasonable
determination of the facts in light of the evidence presented in the State court proceeding.”
28 U.S.C. § 2254(d); see Harrington v. Richter, 562 U.S. 86, 100 (2011). Where AEDPA
deference applies, this court must evaluate the district court’s application of § 2254(d) to
determine “whether that resolution was debatable amongst jurists of reason.”            Miller-El v.
Cockrell, 537 U.S. 322, 336 (2003).

I.     Procedural Default of Grounds One and Two

       The district court found that Dufresne procedurally defaulted his first two grounds for
relief because the Emmet County Circuit Court declined to review these claims under Michigan
Court Rule 6.508(D)(3). It also found that Dufresne failed to make an adequate showing of
cause and prejudice or a miscarriage of justice to overcome the procedural default.

       A. Procedural Default — Ground One

       Ground one of Dufresne’s habeas petition alleged that trial counsel performed
ineffectively by failing to (a) review a videotape of a March 9, 2006 statement that Dufresne
made to Michigan State Police Detective Gwyneth White-Erickson and use the videotape to
impeach White-Erickson and show that Dufresne consistently denied engaging in the sexual
conduct alleged by Wiertalla; (b) review White-Erickson’s interview of Wiertalla of
February 23, 2006, and use that interview to impeach Wiertalla’s trial testimony; (c) investigate
the murders of Judge Lefkow’s relatives and present evidence showing that Dufresne was not
involved; (d) interview and present witnesses whose testimony would have been helpful to the
defense; (e) investigate and present evidence relating to Wiertalla’s mental health, history of
 No. 17-1340                           Dufresne v. Palmer                                     Page 4


drug and alcohol abuse, and criminal history; and (f) object to the introduction of evidence
regarding Dufresne’s ties to the Creativity Movement.

       In ground one of his habeas petition, Dufresne appears to recite only those arguments
raised in his motion for relief from judgment—issues (a) through (e). See R. 1 at 43–59. The
district court understandably thought that Dufresne was not raising the “claims of ineffective
assistance of [trial] counsel that were raised on direct appeal.” R. 40 at 37. But elsewhere in his
petition, Dufresne states that he is also raising the issues that he “r[a]n on direct appeal” like
issue (f), trial counsel’s failure to object to prejudicial evidence. R. 1 at 23. Dufresne’s ultimate
discussion of that issue in a single paragraph is cursory to say the least. But reasonable jurists
could debate the district court’s procedural conclusion that Dufresne did not assert this claim in
his petition. See Slack, 529 U.S. at 484.

       We still can’t disturb the district court’s denial of a COA on this claim unless reasonable
jurists could debate whether it “states a valid claim of the denial of a constitutional right.” Id.
Our court has never addressed the meaning of Slack’s “valid claim” language in a published
opinion. But it means at least this: To meet Slack’s standard, it is not enough for a petitioner to
allege claims that are arguably constitutional; those claims must also be arguably valid or
meritorious.

       This approach best accords with AEDPA’s text and Slack’s interpretation of its meaning.
First, under AEDPA we may issue a COA “only if the applicant has made a substantial showing
of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (emphasis added). The best
reading of that language is that our inquiry goes to both the procedural component of the district
court’s decision and the merits lurking behind it. Second, the Slack Court framed its standard in
terms of what “jurists of reason would find . . . debatable.” 529 U.S. at 484. Although courts
should not conduct a full merits inquiry at the COA stage, the key question remains “the
debatability of the underlying constitutional claim”—not the debatability of how the claim was
stated in the petition. Miller-El, 537 U.S. at 342 (emphasis added).

       That all makes perfect sense. At the end of the day, “the gate keeping function of
certificates of appealability [is to] separate the constitutional claims that merit the close attention
 No. 17-1340                           Dufresne v. Palmer                                    Page 5


of . . . this court from those claims that have little or no viability.” Porterfield v. Bell, 258 F.3d
484, 487 (6th Cir. 2017). We should add that, in many cases, the difference that we highlight
today will not matter. A petitioner who can state a constitutional-type claim may often be able to
state one that is arguably meritorious. But that won’t always be the case. It isn’t here.

       At least six circuits recognize that Slack requires some assessment of a claim’s merit. See
United States v. Doe, 810 F.3d 132, 146–48 (3d Cir. 2015); United States v. Baxter, 761 F.3d 17,
23 (D.C. Cir. 2014) (stating that, under § 2253, Slack’s “valid claim of a denial of a
constitutional right” standard is the same as its “substantial showing of the denial of a
constitutional right” standard); Reed v. Stephens, 739 F.3d 753, 774 (5th Cir. 2014); Walton v.
Angelone, 321 F.3d 442, 460 (4th Cir. 2003); Khaimov v. Crist, 297 F.3d 783, 786 (8th Cir.
2002); Roberts v. Sutton, 217 F.3d 1337, 1340 (11th Cir. 2000). In deciding whether to issue a
COA after a district court has denied a petition on procedural grounds, each of these courts takes
at least a threshold look—or a peek—at the merits of a petitioner’s claims. A few circuits appear
to take a different approach, though that is far from clear. See, e.g., Jefferson v. Welborn, 222
F.3d 286, 289 (7th Cir. 2000). Again, it’s not clear that the Seventh Circuit has adopted a
different approach. All that matters for our purposes is that a modest assessment of the merits of
the claim is required.

       In the final analysis, Dufresne needed to show that reasonable jurists could debate
whether his constitutional claim under issue (f) had merit.           As the Michigan trial court
persuasively explained, Dufresne’s counsel chose to discuss Dufresne’s membership in the
Creativity Movement because it was “an integral part of the story” of his relationship with
Wiertalla and was widely published in local newspapers.           R. 19 at 3–4.      Given that this
information was already presented by defense counsel at trial and that Dufresne does not object
to that decision in his petition, it wasn’t deficient for his counsel to fail to object. As to the
testimony suggesting that the Creativity Movement may have been tied to a local murder, the
weight of the evidence—not to mention Dufresne’s conduct on the stand—show that he suffered
no prejudice.

       Dufresne raised subclaims (c), (d), and (e) in his motion for post-conviction relief. The
Emmet County Circuit Court declined to review these claims under Michigan Court
 No. 17-1340                           Dufresne v. Palmer                                     Page 6


Rule 6.508(D)(3).     Subsection (D)(3) of Rule 6.508 provides that, unless one of several
exceptions applies, a post-conviction court may not grant the defendant relief if the grounds that
he raises “could have been raised on appeal from the conviction and sentence or in a prior
motion.” Mich. Ct. R. 6.508(D)(3); see Guilmette v. Howes, 624 F.3d 286, 291 (6th Cir. 2010)
(en banc). The Emmet County Circuit Court’s discussion shows that the court “actually . . .
relied on [Rule 6.508(D)(3)’s] procedural bar as an independent basis for its disposition of the
case,” Bowling v. Parker, 344 F.3d 487, 498 (6th Cir. 2003), as it engaged in a lengthy
discussion of the cause-and-prejudice and “good cause” exceptions to the procedural-default rule
and specifically cited subsection (D)(3) as the basis for its decision to deny relief. Claims denied
under Rule 6.508(D)(3) in state court are procedurally defaulted on federal habeas review. Amos
v. Renico, 683 F.3d 720, 727 (6th Cir. 2012). Accordingly, reasonable jurists could not debate
the district court’s conclusion that subclaims (c), (d), and (e) were procedurally defaulted.

       Subclaims (a) and (b) were not raised in state court, either on direct appeal or in
Dufresne’s motion for post-conviction relief. Reasonable jurists could not debate the district
court’s ultimate conclusion that these arguments are procedurally defaulted because they are
unexhausted and no state-court remedies remain.            See Mich. Ct. R. 6.502(G); Gray v.
Netherland, 518 U.S. 152, 161–62 (1996).

       B. Procedural Default — Ground Two

       In ground two of his habeas petition, Dufresne argued that (a) the trial court deprived him
of his due process right to present a defense and his right to confront adverse witnesses when it
granted the state’s motion in limine to exclude certain evidence, and (b) the state intimidated
crucial witnesses to prevent them from testifying. Dufresne raised these arguments in his motion
for post-conviction relief. The Emmet County Circuit Court denied that motion, concluding that
Dufresne “has failed to carry his burden pursuant to MCR 6.508(D).” R. 20 at 11. Specifically,
it found that Dufresne “has not shown good cause for failing to raise the alleged errors in his
postappeal motion in an[] earlier proceeding . . . [and] failed to show actual prejudice from the
alleged irregularities supporting his claim for relief.” Id. It is clear from this explanation that the
Emmet County Circuit Court invoked Michigan Court Rule 6.508(D)(3) to deny relief.
 No. 17-1340                          Dufresne v. Palmer                                   Page 7


Accordingly, reasonable jurists would agree that these claims were procedurally defaulted. See
Amos, 683 F.3d at 727; Guilmette, 624 F.3d at 291.

        C. Cause and Prejudice/Miscarriage of Justice

        Where, as here, a petitioner has procedurally defaulted claims, “federal habeas review of
the claims is barred unless the prisoner can demonstrate cause for the default and actual
prejudice as a result of the alleged violation of federal law, or demonstrate that failure to
consider the claims will result in a fundamental miscarriage of justice.” Coleman v. Thompson,
501 U.S. 722, 750 (1991). The miscarriage-of-justice exception requires a prisoner to present
new reliable evidence showing that he is actually innocent. Schlup v. Delo, 513 U.S. 298, 321,
324 (1995).

        The district court concluded that Dufresne could not show cause to overcome the
procedural default because he failed to show that his appellate counsel performed ineffectively
by failing to raise his underlying claims on direct appeal. For the reasons discussed in Section II,
infra, reasonable jurists could not debate that conclusion.

        Reasonable jurists also could not debate the district court’s conclusion that Dufresne
failed to present new evidence showing that he is actually innocent, so as to satisfy the
miscarriage-of-justice exception.    See id.   The “new” evidence that Dufresne submitted in
support of his claims consisted of affidavits filed by a private investigator and friends and
acquaintances of Dufresne and Wiertalla. Even assuming that these affidavits could qualify as
“new” evidence, they are insufficient to show that Dufresne is actually innocent of the specific
acts for which he was convicted, because none of the affiants stated that they were present when
the criminal acts occurred or indicated that they otherwise had information related to those
specific acts.

        Dufresne also submitted police reports detailing prior offenses committed by both him
and Wiertalla, but because these reports could have been discovered by the exercise of due
diligence prior to trial, they do not qualify as new evidence. In any event, the reports do not
establish Dufresne’s actual innocence and, in some cases, likely would have been harmful to the
 No. 17-1340                           Dufresne v. Palmer                                   Page 8


defense. Accordingly, Dufresne’s first two grounds for relief do not deserve encouragement to
proceed further.

II.    Ineffective Assistance of Appellate Counsel (Ground Three)

       In ground three of his habeas petition, Dufresne argued that appellate counsel performed
ineffectively by failing to raise on direct appeal the issues set forth in grounds one and two of his
habeas petition.    The district court found that the Emmet County Circuit Court did not
unreasonably apply clearly established federal law or unreasonably determine the facts when it
concluded that appellate counsel did not perform ineffectively.

       As noted previously, Dufresne’s appellate counsel argued on direct appeal that trial
counsel performed ineffectively by failing to object to the introduction of evidence regarding his
ties to the Creativity Movement. Reasonable jurists therefore could not debate the district
court’s ultimate conclusion that Dufresne was not entitled to habeas relief based on his erroneous
claim that appellate counsel did not raise this issue.

       Dufresne did not argue in his motion for post-conviction relief that appellate counsel
performed ineffectively by failing to argue that trial counsel should have (a) reviewed and
presented the March 9, 2006 statement that he made to White-Erickson; and (b) reviewed and
presented Wiertalla’s February 23, 2006 statement to White-Erickson. Arguably, Dufresne
failed to exhaust these two claims. But because Dufresne has not had an opportunity to show
cause and prejudice to overcome any resulting procedural default, this court addresses these
issues on the merits. See Howard v. Bouchard, 405 F.3d 459, 476 (6th Cir. 2005).

       At trial, Detective White-Erickson testified that, while interviewing Dufresne, Dufresne
asked to speak to a lawyer and she did not question him further. Dufresne contended in his
habeas petition that a videotape of his March 9, 2006 statement to White-Erickson shows that
this is not true and that White-Erickson continued to question him for three hours after he
requested an attorney. He also contended that a videotape of Wiertalla’s February 23, 2006
statement shows that the sequence of events that she provided to White-Erickson differed from
the sequence of events that she described during her trial testimony. But Dufresne submitted no
evidence to support these claims. He provided neither a copy of the videotapes nor a transcript
 No. 17-1340                          Dufresne v. Palmer                                  Page 9


of the interviews, and he may not rely on his self-serving characterizations of this evidence. See
Bray v. Andrews, 640 F.3d 731, 738–39 (6th Cir. 2011). Because Dufresne has presented no
evidence from which a court could conclude that Dufresne’s defense was prejudiced by trial
counsel’s alleged errors, reasonable jurists would agree that Dufresne also cannot show that there
is a reasonable probability that appellate counsel could have successfully argued that trial
counsel performed ineffectively. See Evans v. Hudson, 575 F.3d 560, 565 (6th Cir. 2009).
Accordingly, these claims do not deserve encouragement to proceed further.

       Five    ineffective-assistance-of-appellate-counsel    arguments     remain. Specifically,
Dufresne argues that appellate counsel performed ineffectively by failing to argue on direct
appeal that (1) trial counsel should have (a) investigated the murders of Judge Lefkow’s relatives
and presented evidence showing that Dufresne was not involved, (b) interviewed and presented
witnesses whose testimony would have been helpful to the defense, and (c) investigated and
presented evidence relating to Wiertalla’s mental health, history of drug and alcohol abuse, and
criminal history; (2) the trial court erred by granting the state’s motion in limine to exclude
certain evidence; and (3) the state intimidated crucial witnesses. All of these arguments were
first raised in Dufresne’s motion for relief from judgment.

       Appellate counsel does not have an obligation to raise every possible claim that a client
may have, and counsel’s performance is presumed to be effective.          McFarland v. Yukins,
356 F.3d 688, 710 (6th Cir. 2004). “[O]nly when ignored issues are clearly stronger than those
presented, will the presumption of effective assistance of [appellate] counsel be overcome.”
Fautenberry v. Mitchell, 515 F.3d 614, 642 (6th Cir. 2008) (quoting Monzo v. Edwards, 281 F.3d
568, 579 (6th Cir. 2002)). To succeed on a claim that appellate counsel performed ineffectively,
a petitioner also “must demonstrate ‘a reasonable probability that, but for his counsel’s
unreasonable failure to’ raise [an] issue on appeal, ‘he would have prevailed.’”         Webb v.
Mitchell, 586 F.3d 383, 399 (6th Cir. 2009) (quoting Smith v. Robbins, 528 U.S. 259, 285
(2000)).
 No. 17-1340                          Dufresne v. Palmer                                  Page 10


       A. Appellate Counsel’s Failure to Argue That Trial Counsel Should Have Presented
          Evidence Showing That Dufresne Was Not Responsible for the Murder of Judge
          Lefkow’s Relatives

       Dufresne has not made a substantial showing of the denial of a constitutional right as to
his appellate-counsel claim regarding the murder of Judge Lefkow’s relatives because he did not
submit any evidence in support of his allegation that they were murdered by an individual who
had no connection to him or the organization to which he belonged. The allegation that trial
counsel was deficient for failing to present such evidence—and that appellate counsel was
deficient for failing to challenge trial counsel’s performance—is therefore unsupported and
conclusory. As a result, reasonable jurists would agree that Dufresne cannot make the requisite
showing of deficient performance or prejudice. See Wogenstahl v. Mitchell, 668 F.3d 307, 335
(6th Cir. 2012).

       B. Appellate Counsel’s Failure to Argue That Trial Counsel Should Have Interviewed
          and Presented Additional Witnesses

       As the district court noted, Dufresne failed to allege in either state court or in his habeas
petition that he informed appellate counsel of any potential witnesses who were not investigated
by trial counsel. Appellate counsel could not be expected to investigate individuals of whom he
was not aware. As both the state court and the district court noted, two potential defense
witnesses, Erin Wood and Alicia Rocheleau, were included on the defense’s witness list.
However, the Emmet County Circuit Court concluded that Rocheleau’s testimony would have
been inadmissible under Michigan’s rape-shield statute. This is an issue of state law that cannot
be revisited in a federal habeas proceeding. See Bradshaw v. Richey, 546 U.S. 74, 76 (2005) (per
curiam); Estelle v. McGuire, 502 U.S. 62, 67–68 (1991).           Because Rocheleau’s proposed
testimony would have been inadmissible, reasonable jurists could not debate the district court’s
conclusion that appellate counsel did not perform ineffectively by failing to argue that trial
counsel should have presented that testimony.

       Dufresne attached to his habeas petition an affidavit submitted by Wood, in which Wood
stated that she had been friends with Wiertalla for six or seven months, until August 2005; that
Dufresne and Wiertalla “were never vicious or violent with each other”; that Wiertalla never told
her that Dufresne was abusive, that she was afraid of him, or that he forced her to do various sex
 No. 17-1340                          Dufresne v. Palmer                                 Page 11


acts; and that her discussions with Wiertalla led her to believe that Wiertalla enjoyed the
“somewhat wild and unusual sex life” that she had with Dufresne. R. 1-2 at 7–8. Even assuming
that this evidence would have been admissible, reasonable jurists would agree that there is no
reasonable likelihood that the outcome of Dufresne’s direct appeal would have been different if
appellate counsel had argued that trial counsel should have presented this testimony.

       As the Emmet County Circuit Court noted, trial testimony presented by both a Michigan
State Police Trooper and Dufresne himself established that Dufresne assaulted Wiertalla. At
least one specific assault, committed on June 25, 2005, occurred during the timeframe of Wood’s
friendship with Wiertalla. The jury also heard recorded telephone calls during which Dufresne
“apologized [to Wiertalla] ‘for all the sick mean shit that I’ve done to you,’” including specific
acts of which he was convicted. R. 20 at 4. All of this evidence contradicts Wood’s statement
that Dufresne and Wiertalla “were never vicious or violent with each other” and undermines any
implication that Wood was fully aware of the nature of Dufresne and Wiertalla’s relationship.
Because Wood’s testimony likely would have carried little weight, reasonable jurists would
agree that Dufresne cannot make the requisite showing of prejudice.

       C. Appellate Counsel’s Failure to Argue That Trial Counsel Should Have Investigated
          and Presented Evidence Relating to Wiertalla’s Mental Health, Drug and Alcohol
          Abuse, and Issues with Law Enforcement

       Dufresne attached to his habeas petition a March 1, 2005 police report showing that
Dufresne reported that Wiertalla had assaulted him; records showing that Wiertalla obtained a
personal protection order against Leon Kerbersky on August 8, 2000; and records showing that
Wiertalla had prior misdemeanor convictions for operating a vehicle while intoxicated and
third-degree retail fraud and a prior felony conviction for operating a vehicle under the influence
and causing serious injury.     Reasonable jurists would agree that trial counsel could have
reasonably concluded that the very minimal impeachment value of these documents was not
worthwhile and could detract from other impeachment arguments that he was attempting to
make—namely, the argument that Wiertalla had fabricated the allegations against Dufresne to
obtain custody of her son.      Because there is little or no likelihood that the underlying
ineffective-assistance-of-trial-counsel claim would have been successful on appeal, reasonable
 No. 17-1340                          Dufresne v. Palmer                                 Page 12


jurists could not debate the district court’s conclusion that Dufresne was not entitled to habeas
relief on this ineffective-assistance-of-appellate-counsel claim.

       D. Appellate Counsel’s Failure to Challenge the Trial Court’s Grant of the State’s
          Motion in Limine

       Prior to trial, the state filed a motion in limine asking the trial court to bar the defense
from raising the following issues: (1) Wiertalla’s “prior sexual conduct with [Dufresne] and
prior and subsequent conduct with others”; (2) “[u]nsubstantiated allegations that the victim has
accused other individuals of criminal sexual conduct against her”; (3) Wiertalla’s “mental health
or issues regarding psychological or psychiatric care [Wiertalla] has received”; (4) “[t]he
dismissal of other counts against [Dufresne]”; (5) Wiertalla’s criminal record; and (6) Wiertalla’s
prior drug use. R. 1-7 at 1–2. Defense counsel responded that he did not intend to raise issues 1,
2, and 5. The trial court granted the motion in limine “as to the matters that are uncontested” and
instructed the parties “not to bring up the matters that are covered in items 3, 4, and 6 in the
presence of the jury,” although it stated that the parties “may certainly ask for a hearing out of
the presence of the jury to have a determination whether or not such things are permissible.” R.
11 at 5. Because the trial court granted the motion in limine only with respect to the issues that
defense counsel agreed not to raise, there is no reasonable likelihood that a challenge to this
ruling on appeal would have resulted in a reversal of Dufresne’s convictions. See Webb, 586
F.3d at 399; Fautenberry, 515 F.3d at 642.

       E. Appellate Counsel’s Failure to Raise a Witness-Intimidation Argument

       Finally, Dufresne argued that appellate counsel performed ineffectively by failing to
argue that trial counsel should have raised a witness-intimidation argument. He submitted
several affidavits in support of this claim. Julianne Cuneo, a private investigator retained by
post-conviction counsel, stated that she interviewed Brandie DeGroff, whose mother had
witnessed a physical altercation between Wiertalla and Dufresne. Cuneo stated that DeGroff told
her that DeGroff’s mother had spoken to Dufresne by telephone while he was in jail and that
after the conversation, police had warned her “not to talk about what she saw.” R. 1-2 at 2.
Cuneo also stated that, after she had researched the case for several days, a state trooper called
her to make “sure [she] was ‘on the up and up’” because “he was ‘curious’ about what [Cuneo]
 No. 17-1340                          Dufresne v. Palmer                                  Page 13


was doing.”    Id.   Robert Poppell, another potential witness, stated in an affidavit that he
developed an intimate relationship with Wiertalla after Dufresne left for Florida. He stated that
he attended Dufresne’s sentencing “but [he] was not in court before that because [he] was told by
the prosecutor and the lady sheriff that they didn’t need [his] testimony” and the sheriff “said she
did not want [him] at the courthouse until sentencing” because he would “complicate things”
based on his relationship with Wiertalla. R. 1-2 at 10.

       First, because Cuneo was retained by post-conviction counsel, the intimidation that she
alleged necessarily occurred after the conclusion of Dufresne’s direct appeal. Second, to the
extent that Cuneo’s affidavit detailed alleged police intimidation of DeGroff and DeGroff’s
mother, Cuneo’s statements would have been inadmissible hearsay if they had been presented for
the purpose of “prov[ing] the truth of the matter asserted.” Mich. R. Evid. 801(c). Furthermore,
there is no indication that appellate counsel was aware of this alleged intimidation. There is also
no evidence in the record to show that appellate counsel was aware of the intimidating
statements alleged by Poppell. In any event, the statements alleged by Poppell did not amount to
witness intimidation. See United States v. Stuart, 507 F.3d 391, 398 (6th Cir. 2007).

III.   Prosecutor’s Comments on Dufresne’s Post-Arrest, Post-Miranda Silence               (Ground
       Four)

       In his fourth ground for relief, Dufresne argued that the prosecutor improperly elicited
testimony about his post-arrest, post-Miranda silence during trial, in violation of Doyle v. Ohio.
The district court presumed that the testimony challenged by Dufresne violated Doyle but
concluded that the testimony amounted to harmless error.

       Reasonable jurists could not debate the district court’s ultimate conclusion that Dufresne
was not entitled to habeas relief on this claim. Doyle holds that a state prosecutor may not use a
defendant’s post-arrest, post-Miranda silence to impeach a defendant’s exculpatory testimony.
Doyle, 426 U.S. at 611. Here, the challenged testimony was not used for impeachment purposes.
White-Erickson and Michigan State Police Trooper James Armstrong, who both testified before
Dufresne, were asked general questions about their interview of Dufresne. Both witnesses
testified that Dufresne initially spoke to them but eventually requested a lawyer. This testimony
was not directly elicited by the prosecutor’s questions but was given in response to questions
 No. 17-1340                           Dufresne v. Palmer                                   Page 14


about statements that Dufresne made during his interview. Moreover, the prosecutor did not use
this testimony to impeach Dufresne during cross-examination, nor did he mention Dufresne’s
invocation of his Miranda rights during closing arguments. Because the state did not use
White-Erickson’s and Armstrong’s testimony to impeach Dufresne, the Michigan Court of
Appeals’ determination that “the police officers’ testimony did not violate [Dufresne’s] right to a
fair trial,” Dufresne, 2008 WL 5055959, at *1, was not an unreasonable application of Doyle.
Cf. United States v. Robinson, 357 F. App’x 677, 683 (6th Cir. 2009).

       Even assuming, as the district court did, that the admission of the testimony violated
Doyle, a constitutional error is harmless if it did not have a “substantial and injurious effect or
influence in determining the jury’s verdict.” Brecht v. Abrahamson, 507 U.S. 619, 637 (1993)
(quoting Kotteakos v. United States, 328 U.S. 750, 776 (1946)). An error is not harmless if there
is “a ‘reasonable probability’ that a trial error affected or influenced the verdict.” Mitzel v. Tate,
267 F.3d 524, 534 (6th Cir. 2001) (quoting Kyles v. Whitley, 514 U.S. 419, 435 (1995)).

       Here, the references to Dufresne’s post-arrest, post-Miranda silence were relatively brief
and were not elicited by the prosecutor. The prosecutor did not comment on the remarks, nor did
he ask the jurors to draw any inferences from Dufresne’s silence or request for a lawyer.
Furthermore, the evidence of Dufresne’s guilt was overwhelming, and his primary defenses—
that the sexual acts were consensual and that Wiertalla fabricated the assaults—were based on
witness credibility and had little to no relevance to Dufresne’s post-arrest silence. Accordingly,
reasonable jurists could not debate the district court’s conclusion that any Doyle error was
harmless. See Brecht, 507 U.S. at 639.

IV.    Prosecutorial Misconduct (Ground Five)

       Finally, in his fifth ground for relief, Dufresne argued that the prosecutor engaged in
misconduct by asking questions about his ties to the Creativity Movement. In reviewing a
prosecutorial-misconduct claim, “[t]he relevant question is whether the prosecutors’ comments
‘so infected the trial with unfairness as to make the resulting conviction a denial of due
process.’”     Darden v. Wainwright, 477 U.S. 168, 181 (1986) (quoting Donnelly v.
 No. 17-1340                           Dufresne v. Palmer                                Page 15


DeChristoforo, 416 U.S. 637, 643 (1974)); see also United States v. Young, 470 U.S. 1, 11–12
(1985).

          Reasonable jurists could not debate the district court’s conclusion that Dufresne was not
entitled to habeas relief on this claim. First, on federal habeas review, the district court had to
accept the state court’s determination that most of the testimony pertaining to Dufresne’s
involvement with the Creativity Movement was admissible under state law. See Bradshaw,
546 U.S. at 76; Estelle, 502 U.S. at 67–68. Second, even assuming that White-Erickson’s
testimony regarding her investigation into the murders of Judge Lefkow’s relatives was
inadmissible, a “prosecutor does not commit misconduct by asking questions that elicit
inadmissible evidence.” Key v. Rapelje, 634 F. App’x 141, 148 (6th Cir. 2015). Dufresne does
not contend that White-Erickson’s testimony was false, nor could he, as he has submitted
documentation showing that he was, at one point, being investigated by the FBI in connection
with the murders of Judge Lefkow’s relatives. Dufresne has not challenged any comments made
by the prosecutor himself. In fact, during closing arguments, the prosecutor cautioned jurors to
focus on the evidence and “the acts that [Dufresne] committed against Angela Wiertalla,” rather
than Dufresne’s character. R. 14 at 4. Accordingly, this claim does not deserve encouragement
to proceed further.

          For the foregoing reasons, we DENY Dufresne’s application for a certificate of
appealability.

                                               ENTERED BY ORDER OF THE COURT



                                               __________________________________
                                               Deborah S. Hunt, Clerk